13‐494‐bk
     Zunshine v. Giddens



                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                            SUMMARY ORDER


RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED  WITH  THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC
DATABASE (WITH THE NOTATION “SUMMARY ORDER”).   A PARTY CITING A SUMMARY ORDER MUST SERVE
A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.



           At a stated term of the United States Court of Appeals for the
     Second Circuit, held at the Thurgood Marshall United States Courthouse,
     40 Foley Square, in the City of New York, on the 25th day of September,
     two thousand thirteen.

     PRESENT:
                       RALPH K. WINTER,
                       JOHN M. WALKER, Jr.,
                       RICHARD C. WESLEY, 
                                Circuit Judges. 
     _________________________________________

     In the Matter of:  MF Global Holdings LTD.,
                          Debtor.
     _________________________________________

     Jill Zunshine,

                          Appellant,
                                       v.                                    13‐494‐bk

     James W. Giddens, Trustee for the SIPA Liquidation 
     of MF Global Inc.,
                     Appellee,

Securities Investor Protection Corporation, Statutory 
Intervenor pursuant to Securities Investor Protection 
Act, 15 U.S.C. 78eee(d),

                     Intervenor.
_________________________________________
FOR APPELLANT:                   Jill Zunshine, pro se, New York, NY.

FOR APPELLEE:                     Jeffrey Margolin, Hughes Hubbard & Reed 
                                  LLP, New York, NY.

FOR INTERVENOR:                   Christopher H. LaRosa, for Josephine Wang,
                                  General Counsel, Securities Investor
                                  Protection Corporation, Washington, D.C.

         Appeal from a judgment of the United States District Court for the

Southern District of New York (Alison J. Nathan, Judge).

         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED,

ADJUDGED, AND DECREED that the judgment of the district court is

AFFIRMED.

         Appellant Jill Zunshine, proceeding pro se, appeals from the dismissal

of her appeal to the district court, sitting as an intermediate appellate court

in a bankruptcy proceeding related to the liquidation of MF Global, Inc.

(“MFGI”), from bankruptcy court orders permitting a trustee appointed


                                        2
pursuant to the Securities Investor Protection Act (“SIPA”) to require

claimants against MFGI’s estate to execute a Declaration and Release prior to

receiving distribution on allowed claims.  We assume the parties’ familiarity

with the underlying facts, procedural history of the case, and issues on

appeal.

       The standard of review is neither contested nor determinative.1  Here,

an independent review of the record and relevant case law reveals that, for

the reasons described by the district court, the bankruptcy court properly

rejected Zunshine’s objections to the Declaration and Release.  We affirm

substantially for the reasons stated by the district court in its thorough and

well‐reasoned order.  See Zunshine v. Gibbons (In re MF Global Holdings, Inc.),

No. 12‐cv‐4139, 2013 WL 139594 (S.D.N.Y. Jan. 11, 2013).  We have

considered all of Zunshine’s remaining arguments and find them to be

without merit. 


       1
         We conduct a plenary review of a decision of a district court functioning as an
intermediate appellate court in a bankruptcy case, review de novo the bankruptcy
court’s legal conclusions, and accept the bankruptcy court’s factual findings unless
clearly erroneous.  See Morning Mist Holdings Ltd. v. Krys, (In re Fairfield Sentry Ltd.), 714
F.3d 127, 132 (2d Cir. 2013).  Under the clear error standard, this Court “will not upset a
factual finding unless [it is] left with the definite and firm conviction that a mistake has
been committed.”  Travellers Int’l, A.G. v. Trans World Airlines, Inc., 41 F.3d 1570, 1574
(2d Cir. 1994) (internal quotation mark omitted).
                                            3
    For the foregoing reasons, the judgment of the district court is hereby

AFFIRMED.

                                    FOR THE COURT:
                                    Catherine O’Hagan Wolfe, Clerk




                                    4